Citation Nr: 0323778	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  03-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for recognition of the veteran as a former 
prisoner of war (POW).  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for heart disease.

3.  Entitlement to service connection for a disorder 
characterized by localized edema.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had World War II service.  He appeals July 2002 
determinations by the Manila, Republic of Philippines 
Department of Veterans Affairs (VA) Regional Office (RO) 
denying benefits sought.


FINDINGS OF FACT

1.  In November 1998, the RO adjudicated that the veteran was 
not a POW.  The veteran did not appeal the RO's November 1998 
determination not recognizing the veteran as a former POW.  

2.  The evidence submitted since the November 1998 
determination is cumulative. 

3.  In February 1999, the RO denied service connection for 
heart disease.  The veteran did not appeal the RO's February 
1999 decision denying service connection for heart disease.

4.  The evidence submitted since that time is cumulative.

5.  A disorder characterized by localized edema was not 
present in service and is not present currently.


CONCLUSIONS OF LAW

1.  The RO's November 1998 administrative determination 
denying recognition of the veteran as a former POW is final.  
New and material evidence has not been submitted since the 
RO's determination and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001), 20.200, 20.201, 20.302, 20.1103 (2002).

2.   The RO's February 1999 decision denying service 
connection for heart disease is final.  New and material 
evidence has not been submitted since the decision and the 
claim is not reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 
(2002).

3.  A disorder characterized by localized edema was not 
incurred or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the February 1998 POW 
status questionnaire, in a December 2001 duty to assist 
letter which requested him to submit medical evidence showing 
that his claimed conditions exist, had their onset in 
service, and were related to a disease, injury, or event that 
occurred in service; in VA's July 2002 decisions, and the 
February and March 2003 statements of the case.  The March 
2003 supplemental statement of the case contained VCAA 
provisions and amendments to 38 C.F.R. pursuant to the VCAA.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical and post-service medical records 
were obtained.  A VA examination is not necessary.  There is 
no satisfactory evidence of heart or localized edema disease 
or injury in service or near service and no evidence of a 
current disorder manifest by localized edema.  Reasonable 
attempts were made to obtain identified relevant evidence.  
Wells v. Principi, 326 F. 3d 1381 (2003).

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
the claim.

Pertinent law and regulations

When a claim has been denied and the decision becomes final, 
new and material evidence is sufficient to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Evidence is new when it is not cumulative 
of evidence previously considered.  It is material when it is 
relevant and probative, and is so significant that it must be 
considered in order to fairly evaluate the merits of a claim.  
38 C.F.R. § 3.156.  [The amendment to 38 C.F.R. § 3.156 on 
August 29, 2001 is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)].

If new and material evidence has not been received, the claim 
may not be reopened.  38 U.S.C.A. § 5108.

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), (d).

The service incurrence or aggravation of beriberi heart 
disease in a former POW interned for not less than 30 days is 
presumed, in the absence of affirmative evidence to the 
contrary, if it becomes manifest to a degree of 10 percent or 
more after military service.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Cardiovascular disease will be presumed to have been incurred 
or aggravated in service if it is manifested to a degree of 
10 percent within one year of discharge from a period of 
wartime service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.40, 3.41 (2002).  Generally, a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 
Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner-of-war during a period of war unless a 
reasonable basis exists for questioning it.  38 C.F.R. § 
3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not required 
to follow the service department's findings that the veteran 
was not a POW.  Young, 4 Vet. App. 106; VAOPGCPREC 14-94.  VA 
may utilize other evidence to establish the conclusion of a 
Philippine veteran's period of service under 38 C.F.R. § 
3.9(b) (2002).

I.  POW status

Factual background

The veteran's service records contain two sets of affidavits.  
In his affidavit for Philippine Army Personnel, he did not 
list the chronological record of his activities during the 
war.  However, in his May 1946 affidavit for military 
personnel other than Philippine Army, he narrated that he 
joined the 14th Infantry on March 28, 1942 in Bayombong, 
Nueva Vizcaya.  In April 1942, he moved to Babaddi, Pingkian, 
Nueva Vizcaya.  In September 1942, he moved to Bobok, Mt. 
Province.  He was not able to reach his unit at Bobok because 
they had gone to San Pascual, San Fernando, La Union.  Then 
he hid in the mountains of Bobok.  He was separated from his 
unit in September 1942.  He went to San Nicolas, Pangasinan 
in February 1943 and joined the Hq. Co. 14th Inf. USAFIP-NL.  
He was back in Pingkian in December 1944.  He was also 
present in Binalian, Nueva Vizcaya.  In June 1945, he was 
back to Bayombong then he went to Kiangan, Mt. Province.  In 
August 1945, he moved to Bagabag then to Bayombong.  He was 
discharged on November 20, 1945 and he went home.  He 
reported for processing on May 27, 1946.  He signed this 
form.

In his application for benefits dated May 1956, he did not 
claim any POW status.  In his certificate of identification 
which was received in August 1957, he stated that he was in 
Bayombong, Nueva Vizcaya in 1942, he was in San Nicolas, 
Pangasinan in 1943 and 1944, and that he was in Kiangan, Mt. 
Province in 1945.  

In May 1958, the service department certified that the 
veteran had honorable service with the Philippine 
Commonwealth Army (USAFFE) which was chronicled as follows:

	Beleaguered					03-28-42 to 05-06-42
	Missing					05-07-42 to 05-21-42
	No casualty status				05-22-42 to 07-22-42
	Missing					07-23-42 to 09-15-42
	No casualty status				09-16-42 to 01-31-43
	Missing					02-01-42 to 11-20-45
	Status under MPA terminated		       11-20-45
Regular PA service				11-21-45 to 11-22-45
Inactive					11-23-45 to 05-26-46
	Regular PA service				05-27-46 to 06-30-46

The veteran was entitled to receive pay during the above 
periods except as follows:  

05-22-42 to 07-22-42	Civilian pursuits, not 
engaged in military 
activities
09-16-42 to 01-31-43	Alleged guerrilla service, 
not supported.
11-23-45 to 05-26-46	Inactive

He was determined in a missing status under the Missing 
Persons Act and entitled to pay for the following periods:

	05-07-42 to 05-21-42			With unit, awaiting 
disbandment.
07-23-42 to 09-15-42	Unrecognized anti-Japanese 
activities.
02-01-43 to 11-20-45	Unrecognized anti-Japanese 
activities.

The service department certification does not indicate any 
POW status for the veteran.  It states that the service data 
were compiled from the best evidence available in the files 
of their office and that it was considered factually accurate 
in the absence of evidence to the contrary.

The veteran's letter of January 12, 1982 is the first record 
mentioning that he was an ex-POW.  

The RO advised the veteran in March 1982 that the new law did 
not apply to him because official service department records 
did not show that he was a POW for at least 30 days.  

In November 1983, VA received an application for benefits 
purportedly submitted by the veteran.  However, the proof of 
service belonged to another individual having the same name 
as the veteran.  

Another application for benefits was received from the 
veteran in January 1990.  In that application, he claimed 
that he was a POW in August 1943.  

In an October 1997 letter, the veteran again claimed for POW 
benefits.  

A February 1998 joint affidavit from [redacted] and [redacted]
[redacted] testified that the three of them were in Bataan when 
he was captured by the Japanese in April 1942.  He was then 
made to march to the concentration camp in O'Donnell, Capas, 
Tarlac.  He was subsequently released in July 1942.  A June 
1956 letter from the Foreign Claims Settlement Commission of 
the United States was received, stating that the veteran was 
paid compensation for the inhumane treatment he suffered 
while a POW from April 1942 to July 1942.  

A photocopy of an April 1946 affidavit from [redacted] signed 
in April 1946 at Camp Murphy which was received in March 1998 
indicates that a person having the veteran's name was a 
sergeant in Btry "D", 2nd Bn. 88th P.S. and went with the 
Btry to Bataan and surrendered with the Btry on April 9, 
1942, and that he was not paid from December 1, 1942 to 
February 20, 1942 due to constant action.  

In a March 1998 statement from the veteran, he claimed that 
the first day of his captivity was April 9, 1942 and that he 
was released on July 30, 1942.  He stated that he was 
detained at Camp O'Donnell, Capas, Tarlac.  

In November 1998, the RO determined that the evidence did not 
support the veteran's claimed incarceration as a POW.  It 
informed the veteran of its decision and of his right to 
appeal it within one year thereof.  No timely appeal was 
filed.  Accordingly, that RO determination became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In May and June 2001, the veteran sought to reopen for POW 
benefits.  In June 2001, he submitted a copy of the joint 
affidavit of [redacted] and [redacted], and a copy of the 
letter from the Foreign Claims Settlement Commission of the 
United States.  

In March 2002, the veteran stated that he was a POW from 
April to July 1942 in Capas, Tarlac.  

In August 2002, the veteran stated that he had been with [redacted]
[redacted] in "D" Co. 2nd Battalion 88 Field Artillery and that 
while at "B" Co. together they saw action and were a living 
remnant of the death march from Bataan to Camp O'Donnell.  

In November 2002, the veteran stated that he was a comrade in 
arms with [redacted] and [redacted].  

In March 2003, the veteran stated that he had been a member 
of the defunct BTRY "D" 2nd BN. 88th Field Artillery together 
with [redacted] until the fall of Bataan.  They had been 
together from the Death March up to Camp O'Donnell, and on 
the same group, first on group 5, then on group 13, until 
their release at the prison Camp in Camp O'Donnell, Capas, 
Tarlac, together with [redacted] who was also a barrio mate 
in Lar, Lapaz, Tarlac.  They were released to the Chief of 
Police of Lapaz, Tarlac and to their parents.  He never hid 
in the mountains in the places indicated in the statement of 
the case sent to him by the RO (the statement of the case had 
summarized his service affidavits), and he did not even know 
those places, such as Babaddi, Pingkian, Nueva Vizcaya, nor 
any of those places indicated.  Besides, he had never been in 
missing status because on the date indicated he was at the 
prison camp until his release date of July 1942.  He stated 
that he was not the same person with that kind of military 
service records, that he had learned that that individual had 
been a Guerrilla from San Nicolas, Pangasinan, and that he 
the veteran had never been there.  The other person had a 
similar name but the veteran was from Lapaz, Tarlac, not San 
Nicolas, Pangasinan.

In March 2003, [redacted] stated that the veteran never did 
join the 14th Infantry and that Mr. [redacted] had never heard 
that he went into hiding in the mountain of Bobok.

POW status analysis

The copy of the affidavit from [redacted] and [redacted]
and the copy of the Foreign Claims Settlement Commission 
letter which the veteran submitted in June 2001 are not new, 
as they were previously considered in November 1998.

The veteran's March 2002 statement that he was a POW from 
April to July 1942 is not new because it was previously 
considered in November 1998.

The veteran's August and November 2002 statements about being 
with [redacted] and participating in the Bataan death march 
are cumulative of the February 1998 letter from [redacted]
and [redacted] which was previously considered in November 
1998.

The veteran's March 2003 statement that he had been a member 
of the defunct Battery "D" together with [redacted] is 
cumulative of the photocopy of the April 1946 affidavit 
signed by [redacted] which was received in March 1998.

The service activity information and identity information 
which the veteran submitted in March 2003 is cumulative of 
evidence previously considered in November 1998, including 
his processing affidavit in May 1946 wherein information of 
this nature was provided, and his November 1983 application, 
wherein he submitted proof of service belonging to another 
veteran.  The March 2003 information from Mr. [redacted] is 
cumulative of evidence considered in November 1998, including 
the May 1946 processing affidavit, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

The evidence submitted is not new and material.  It is 
cumulative.  In light of the above, the matter of recognition 
of the veteran as a former POW may not be reopened.

The benefit of the doubt doctrine does not apply.  The 
doctrine is not employable in determining whether new and 
material evidence has been received.  Martinez v. Brown, 6 
Vet. App. 462 (1994).

II. Service connection claims

As an initial matter regarding both heart disease and a 
disorder characterized by localized edema, while it was 
stated by the veteran in August 2000 that he saw action in a 
field artillery outfit and while it was stated by H.G. in 
March 2003 that the veteran "saw action on the battle 
ground", there is no allegation that the veteran's heart 
disease or disorder characterized by localized edema was 
incurred or aggravated in combat.  In fact, in the veteran's 
July 1957 VA Form 8-526c, he indicated that he did not have a 
combat wound or injury during active service in World War II.  
As such, the provisions of 38 U.S.C.A. § 1154(b) regarding 
the evidence required for combat veterans are not for 
application.

Heart disease

An undated physical examination report written on an August 
1945 version of a WDAGO Form 21 and one conducted on June 24, 
1946 showed normal findings for the cardiovascular system and 
a finding of atrophy of calf muscles.  The veteran did not 
report treatment for any injury or illness during service in 
his processing affidavits executed on November 22, 1945 and 
May 29, 1946.  

An October 1997 letter from the veteran indicates that he was 
a POW during World War II, that those days as a POW were 
bleak, and that when he was released, he had many 
debilitating diseases that he had suffered from the day of 
the death march up to the prison camp.

An electrocardiogram tracing for the veteran from the Talon 
General Hospital, stating that the veteran was 80 years old, 
was received in January 1998.  It was attached to an October 
1997 letter from the veteran stating that during his 
incarceration at Camp O'Donnell, he suffered bleak days and 
that he was released to his family with many debilitating 
diseases that he had suffered from the day of the death march 
up to the prison camp.

A March 1998 letter from the veteran indicates that after he 
was released as a POW, he was a very sick soldier.

In February 1999, the RO denied the veteran's claim and 
notified the veteran of its decision and of his right to 
appeal it within one year thereof.  The RO noted that service 
medical records were negative for heart disease and that in 
regard to service connection, there were no records of 
treatment until many years after service discharge.  The 
veteran did not timely appeal that decision.  That decision 
is final.  38 U.S.C.A. § 7105; .  

A January 2001 letter from the veteran states that he had 
suffered from ischemic heart disease since being a POW from 
April to July 1942, and that service events caused his heart 
disease.  This statement is cumulative of evidence previously 
considered in February 1999, including his October 1997 and 
March 1998 statements, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The veteran, being a layperson, is unable to supply a 
diagnosis or the etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

A May 2001 letter from the veteran states that he had 
suffered from localized edema, swollen lower extremities, 
ischemic heart disease, and beriberi heart disease in 
service.  These statements are cumulative of evidence 
previously considered, including the veteran's March 1998 
statements, and are not so significant that they must be 
considered in order to fairly decide the merits of the claim.

A September 2001 electrocardiogram and electrocardiographic 
report from the Talon General Hospital have been submitted.  
The electrocardiographic report states that the veteran had a 
partial right bundle branch block.  This evidence is 
cumulative of the evidence previously considered, showing the 
veteran's heart status many years after service.  

A March 2002 letter from the veteran states that he was very 
sick when he was released as a POW in July 1942.  This 
statement is cumulative of his March 1998 statement.

A July 2002 letter from the veteran states that he had 
incurred localized edema in service and that that is why he 
now has ischemic heart disease.  This statement is cumulative 
of evidence previously considered, including the statements 
from the veteran considered in February 1999.

A March 2003 letter from [redacted] states that the veteran 
was released from Camp O'Donnell as a very sick POW.  This 
evidence is not new.  Evidence of this nature, from the 
veteran and dated in March 1998, was considered in February 
1999.

As new and material evidence has not been received, the claim 
may not be reopened.

The benefit of the doubt doctrine does not apply.  The 
doctrine is not employable in determining whether new and 
material evidence has been received.  Martinez v. Brown, 6 
Vet. App. 462 (1994).

Localized edema

The evidence does not show that the veteran has a disorder 
characterized by localized edema, or that it had its onset in 
service.  There is no medical evidence of record showing 
localized edema, and there is no medical evidence proximate 
to or continuing since service showing it and showing that it 
is related to service.  The veteran has submitted Talon 
General Hospital medical records.  However, they do not 
report that the veteran has a disorder characterized by 
localized edema or indicate that it had its onset in service.  
The veteran may be competent to indicate that he has 
localized edema.  However, he has not submitted any 
satisfactory evidence of it.  His service medical records 
refute the notion of continuity of localized edema since 
service.  The veteran's right calf muscles were described as 
atrophied and his feet and skin and cardiovascular system as 
normal at the time of the undated examination written on the 
August 1945 version of the WDAGO Form 21.  The June 1946 
service discharge examination report indicates that the 
veteran's skin was normal, that he had no varicose veins, 
that his feet were normal, and that his cardiovascular system 
was normal.  No localized edema was reported.  The 
examination reports failure to show localized edema and the 
fact that a disorder characterized by localized edema is not 
shown for many years after service, including currently, in 
any medical records, are probative evidence working against 
the claim.  They outweigh the lay statements submitted in 
this compensation setting.  

In light of the above, service connection is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

The veteran's application to reopen a claim for recognition 
as a former POW is denied.

The veteran's application to reopen a claim for service 
connection for heart disease is denied.

Entitlement to service connection for a disorder 
characterized by localized edema is denied.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



